AO 72A
(Rev. 8/82)

 

In the United States Distcict Court
for the Southern District of Georgia
Savannah Division

WILLIAM A. ANDERSON,
Plaintiff,
v. NO. 4:17-CV-ll7

AMERICAN GENERAL LIFE INSURANCE
d/b/a AIG LIFE AND RETIREMENT,

 

Defendant.

ORDER

 

The Court previously dismissed this case finding that it must
be arbitrated. Dkt. No. 4-3. Plaintiff timely refiled the
complaint. Dkt. No. l. Subsequently, the Court stayed and
administratively closed this case pending resolution of the
arbitration. Dkt. No. lO. The final arbitration award has been
entered and filed with the Court. Dkt. No. 16-1. Nevertheless,
Plaintiff, acting pro se, filed a Motion to Vacate Arbitration
Award, dkt. no. 22, which is presently before the Court. The
Motion has been fully briefed and is ripe for review. For the
reasons that follow, Plaintiff's Motion is DENIED.

BACKGROUND

After this Court ruled and the Eleventh Circuit affirmed that

Plaintiff’s claims must be arbitrated, on July 5, 2017, Plaintiff

filed a demand for arbitration with the American Arbitration

 

A072A
(Rev_s/sz)

 

Association (“AAA”). Dkt. No. 25-1.7 In the demand, Plaintiff
made the following relevant claims: (l) that his former employer,
Defendant American General Life Insurance (“AIG”) failed to
promote him because of Plaintiff’s race as an African-American in
violation of Title VII of the Civil Rights Act of 1964; (2) that
AIG violated 42 U.S.C. § 1981 by refusing to afford Plaintiff the
same right to make and enforce his employment contract as was
enjoyed by a similarly situated white male; (3) that AIG illegally
retaliated against Plaintiff in violation of Title VII when
Plaintiff engaged in protected activity; (4) that the arbitration
agreement requiring these claims to be arbitrated was
unenforceable because it was breached by AIG; (5) that the
arbitration agreement lacked consideration; (6) that the
arbitration agreement was ’not mandatory and thus was
unenforceable; (7) and that Plaintiff was entitled to punitive
damages.

An arbitrator, Beverly P. Baker, was assigned to the case,
and she entered an Initial Case Management Order. Dkt. No. 22-3.
That document states that an '“initial telephone management
conference call” was held on September 29, 2017, in which the
parties, their attorneys, the arbitrator, and a case manager for
the AAA participated. ld; at 2. During that telephone call,
Plaintiff argued that the arbitration agreement should be voided

for reasons (4) - (6) listed above. Id. As a result of this

 

AO 72A
(Rev. 8/82)

 

argument, the arbitrator requested briefings on these issues, and
she made her ruling on these issues in her Initial Case Management
Order. ;d; In that Order, the arbitrator rejected these three
claims and explained her bases for doing so. ld; As a result,
the arbitrator concluded that she yhad jurisdiction over
Plaintiff’s remaining claims. ld;

After the initial management phone call, Plaintiff created
and signed a memorandum recapping some of the discussions that he
found troubling. Dkt. No. 22-2. Relevant to this Order, Plaintiff
noted that the arbitrator refused to hear evidence on the three
claims that were raised. l§; at 2. Thus, Plaintiff was, according
to the memorandum, not permitted to present evidence on the three
jurisdictional claims that the arbitrator rejected. ld;

On March 28, 2018, the parties were notified that Arbitrator
Baker recused herself from the case, Dkt. No. 25-4. At some point
thereafter, a new arbitrator was appointed to the case, Patricia
A. Renovitch. Dkt. No. 22-5. Plaintiff resubmitted to Arbitrator
Renovitch his three claims arguing that the arbitrator lacked
jurisdiction, but Renovitch refused to revisit those issues and
stood by the conclusions of Arbitrator Baker as memorialized in
the Initial Case Management Order. -ld; at 2. The parties were
notified of Renovitch’s decision on May ll, 2018. ;d;

On early September 2018, a multi-day trial was held on

Plaintiff’s remaining claims. Dkt. Nos. 22-6, 22-7, 22-8. After

 

AO 72A
(Rev. 8182)

 

the trial, the parties submitted closing argument briefs setting
forth their contentions. Dkt. Nos. 22-15, 22-18. On December 5,
2018, Renovitch issued a twenty-seven page Interim Award detailing
her findings of fact, conclusions of law, and the ultimate award.
Dkt. No. 22-111 The factual findings relevant to this Order are
that in 2003 Plaintiff was hired by AIG to be a sales agent. ld;
at 5. In early 2012, Plaintiff was still a sales agent and was
told by the general manager of his office, Thomas Gallo, that a
service manager position would soon become vacant and thatv
Plaintiff should stay and compete for it-at the time, Plaintiff
was considering leaving AIG. ld; at 6. When the position became
vacant, Gallo created a promotion contest for the service manager
(“SM”) position. ld; Three of the applicants were black, and one
was white, Roy Watson. ld; Watson, the white applicant, was
eventually deemed the winner of the contest and was given the
position. ;d; at 10-11. Arbitrator Renovitch agreed with
Plaintiff that the promotion contest discriminated against the
black applicants, in favor of the white applicant, ld; at 21.
But, Renovitch rejected Plaintiff's two other substantives claims
and his punitive damages claim. ld; at 22-27.

After the interim award was entered, Plaintiff filed a Request
for Reconsideration, setting forth many grounds in which he

believed Arbitrator Renovitch erred. Dkt. No. 22-9. On January

 

AO 72A
(Rev. 8/82)

 

22, 2019, Renovitch rejected Plaintiff's arguments and entered a
Final Award. Dkt. No; 22-19.

'Plaintiff filed this motion to vacate the award under 9 U.S.C.
§ lO(a) alleging that Arbitrator Baker and Arbitrator Renovitch
erred, were biased, and misbehaved in many ways when adjudicating
Plaintiff's claims.

DISCUSSION

I. Refusal to Hear Evidence Claim
Plaintiff first argues that the award should be vacated under

9 U.S.C. § lO(a)(3) because Arbitrator Baker refused to hear

'evidence regarding three of Plaintiff's claims that sought to void

the arbitration agreement. Baker rejected these claims and held
that the arbitration agreement was valid. Dkt. No. 22-3 at 2.
Plaintiff also claims that Arbitrator Renovitch declined to`
revisit Baker’s refusal, and thus, Renovitch also refused to hear
that same evidence. The claims centered around the contention
that the arbitrator lacked jurisdiction; specifically, they were:
(l) that Defendant violated an “open door policy” that was part of
the arbitration agreement, voiding the agreement and making it
unenforceable; (2) that the arbitration agreement lacked
consideration; and (3) that the arbitration agreement was “not
mandatory and/or enforceable as set forth in the [Employee Dispute
Resolution program],” dkt. no. 25-1 at 5. The evidence Plaintiff

wished to present but was not permitted to was testimony from

 

AO 72A
(Rev. 8/82)

 

witnesses about “upper management[‘s] knowledge of the contest
manipulations.” Dkt. Nor 22 at 18. These witnesses “had
information` concerning_ what. senior management said and did
regarding the contest and job positions [Plaintiff] wanted to
address by utilizing the open-door policy.” ld;

Under 9 U.S.C. § 10(a)(3) an arbitration award must be vacated

4“[w]here the arbitrators were guilty of ndsconduct in refusing

. to hear evidence pertinent and material to the controversy.”
Nevertheless, arbitrators “enjoy wide latitude in conducting an
arbitration hearing,” and they “are not constrained by formal rules
of procedure or evidence.” Robbins v. Day, 954 F.2d 679, 685 (llth

Cir. 1992), overruled on other grounds, First Options of Chicago,

 

Inc. v. Kaplan, 514 U.S. 938, 948 (1995). “An arbitrator need not
consider all the evidence the parties seek to introduce but may
reject evidence that is cumulative or irrelevant.” Scott v.

Prudential Sec., Inc., 141 F.3d 1007, 1017 (llth Cir. 1998). “In

 

addition, ‘[a] federal court may vacate an arbitrator’s award only
if the arbitrator's refusal to hear pertinent and material evidence
prejudices the rights of the parties to the arbitration

proceedings.'” Rosensweig v. Morgan Stanley & Co., 494 F.3d 1328,

 

1333 (llth Cir. 2007) (quoting Hoteles Condado Beach, La Concha &

 

Convention Ctr. v. Union De Tronquistas Local 901, 763 F.2d 34, 40

,(1St Cir. 1985)).

 

A072A
(Rev. a/sz)

 

Here, the evidence that Plaintiff wished to present, as
Plaintiff characterizes it, was not nwterial to the claims at
issue. Plaintiff wished to present evidence about upper
management’s alleged knowledge of the contest manipulations, but
under Arbitrator Baker’s ruling, this knowledge has no bearing on
whether a violation of the open-door policy voided the arbitration
agreement, whether the arbitration agreement lacked consideration,
or whether the agreement was mandatory. Regarding the first issue-
whether a breach of the open-door policy invalidated the
arbitration agreement-Arbitrator Baker specifically found that
Plaintiff's “insistence that [Defendant’s] alleged failure to
honor its Open Door Policy is fatal to. the validity of the
Agreement is also unavailing. . . . The Open Door Policy is an
option and the agreement to arbitrate is mandatory.” Dkt. No. 22-
3 at 2. Further, Arbitrator Renovitch determined that she would
not reopen and thus reconsider these issues, The evidence
Plaintiff wished to present may have been material to whether the
open-door policy was breached, but Baker deemed the issue of
whether the policy was breached to be irrelevant to whether the
agreement was enforceable because she found that the policy was
optional but that the agreement to arbitrate was mandatory. Thus,
she implicitly found that a breach of the optional, open-door
policy does not affect the validity of the mandatory, arbitration

agreement. Accordingly, the evidence Plaintiff wished to present

 

AO 72A
(Rev. 8/82)

has not been shown to be “pertinent and material,”
9 U.S.C. § 10(a)(3). Looking at the other two issues, the same
result is warranted. Whether or not upper management was aware of
the contest manipulations had no bearing on whether the arbitration
agreement lacked consideration or whether it was mandatory.1

For these reasons, Plaintiff's motion with respect to the
arbitrators' refusals to hear evidence claim is due to be DENIED.
II. spoliation and Partiality Claim

Plaintiff next claims that the award must be vacated under
9 U.S.C. § 10(a)(2) and (3) because Renovitch showed partiality
and misconduct by not enforcing spoliation sanctions against
Defendant. Section 10(a)(2) provides for vacatur “where there was
evident partiality or corruption in the arbitrators.” Further,
“the evident partiality standard is satisfied ‘only when either
(1) an actual conflict exists, or (2) the arbitrator knows of, but
fails to disclose, information which would lead a reasonable person
to believe that a potential conflict exists.'” Mendel v. Morgan

Keegan & Co., Inc., 654 F. App’x 1001, 1003 (llth Cir. 2016)

 

 

(quoting Gianelli Money Purchase Plan & Tr. v. ADM Inv'r Servs.,

Inc., 146 F.3d 1309, 1312 (llth Cir. 1998))¢ Here, Plaintiff

 

1 Notably, Plaintiff does not claim that he was barred from
presenting this evidence at the arbitration trial in support of
his discrimination claims. Rather, he only argues that he was
barred from presenting this evidence for consideration of his
claims going to the validity of the arbitration agreement.

8

 

A072A
(Rev.s/sz)

 

neither contends nor proves that an actual conflict existed or
that a person could have reasonably believed one existed. Thus,
§ 10(a)(2) does not apply.
Turning to § 10(a)(3) it provides in relevant part that an
arbitration award may be vacated “where the arbitrators were guilty
of any other misbehavior by which the rights of any party
have been prejudiced.” In response to AIG’s summary judgment
motion during arbitration, in his closing brief after the
arbitration trial, and in his request for reconsideration of the
interim award, Plaintiff moved for a finding of and remedy for
spoliation. _In each of these three requests, Plaintiff argued
that Defendant failed to retain new business pending reports even
though Defendant was on notice of pending litigation. As a remedy,
Plaintiff requested that he was “entitled to a spoliation
presumption that the reports would conclusively demonstrate that
Gallo and Watson successfully manipulated the NFYP sales to ensure
Watson's success to the detriment of the Black employees.” Dkt.
No. 22-14 at 20. While these records may have conclusively
demonstrated manipulation, Plaintiff cannot show that he was
prejudiced by a lack of a spoliation finding or spoliation
presumption because the arbitrator found in favor of Plaintiff on
this issue. Arbitrator Renovitch found that “[t]he overwhelming
record evidence shows the SM promotion contest was a pretext to

promote the white applicant.” Dkt. No. 22-11 at 19. Part of that

 

AO 72A
(Rev. 8/_82)

 

evidence was the fact that “Gallo ‘pushed through’ new business
for Watson during the SM contest.” ;d; at 21. In total, this
“and other record facts reveal Gallo created, altered, and
implemented SM promotion criteria to favor the white applicant.”
ld; Thus, because the arbitrator reached the conclusion that
Plaintiff sought with the aid of a spoliation presumption,
Plaintiff cannot show prejudice, or even partiality.

Furthermore, to the extent Plaintiff argues that a finding of
spoliation would have impacted the punitive damages determination

by Renovitch, this claim fails. Renovitch found the following

~regarding punitive damages:

Upon consideration of the entire record, the
preponderance of the competent and substantial evidence
does not prove AIG’s upper management (Benton, Parman
and Luckett) knew about or supported Gallo’s
discriminatory treatment of the black applicants,
including [Plaintiff], during the SM promotion contest.
While Gallo may have acted with reckless indifference to
[Plaintiff’s] Section 1981 and Title VII rights during

l the pretextual SM promotion contest, the record does not
show upper management did. Accordingly, punitive damages
are not awarded.

Dkt. No. 22-11 at 26. Plaintiff argued in the closing brief at
the arbitration trial that the evidence “would conclusively
demonstrate that Gallo and Watson successfully manipulated the
NFYP sale to ensure Watson’s success to the detriment of the Black
employees.” Dkt. No. 22-15 at 35; see also Dkt. No. 22-14 at 20
(arguing in opposition to Defendant's summary judgment in

arbitration that “the reports would conclusively demonstrate that

10

 

AO 72A
(Rev. 8/82)

 

Gallo and Watson successfully manipulated the NFYP sales to ensure
Watsons’ success to the detriment of the Black4 employees”).
Comparing Plaintiff's characterization of what the evidence would
have shown to Renovitch’s findings on punitive damages, it is clear
that the former would not have impacted the latter. Plaintiff
stated both in his opposition to Defendant's summary judgment
motion and in his closing brief after the arbitration trial that
the evidence would have showed that Gallo and Watson manipulated
the contest. The punitive damages finding, however, does not
dispute this but instead, found that upper management, i.e.,

Benton, Parman, and Luckett, were not aware of the contest

manipulation. See Dkt. No. 22-11 at 26 (“[T]he preponderance of

the competent and substantial evidence does not prove AIG's upper
management (Benton, Parman and Luckett) knew about or supported
Gallo’s discriminatory treatment of the black applicants,
including [Plaintiff], during the SM promotion contest.”).
Plaintiff's characterization of the spoliated evidence, then, is
consistent with the punitive damages award and would not have
impacted it.

Plaintiff's spoliation request contained in his request for
reconsideration of the interim award, however, recharacterizes the
evidence from his prior spoliation requests. In the request for
reconsideration of the interim award, Plaintiff stated that the

allegedly spoliated evidence “would have proven whether or not

11

 

AO 72A
(Rev. 8/82)

 

upper management, specifically Curtis Benton in this case,
manipulated not only the white competitor, but also the black
competitors’ numbers.” Dkt. No. 22-9 at 6-7. Nevertheless, in
the final award Renovitch “decline[d] to modify the Interim Award
because the issue raised in [Plaintiff’s request for
reconsideration] was fully considered and properly resolved in the
Interim Award.” Dkt. No. 22-19 at 2. Renovitch’s refusal to
address Plaintiff's new argument of what the allegedly spoliated
evidence would have shown does not show ndsbehavior. Rather,
Renovitch had the power to not consider this new argument when
Plaintiff was given every opportunity to make it prior to the
interim award. Further, Plaintiff's recasting of the argument at
that late stage in the arbitration proceedings and after the
interim award is concerning.

Plaintiff's claim fails because he cannot show prejudice, and
more fundamentally, he cannot show misbehavior. At most, Plaintiff
can show that the arbitrator never explicitly ruled on| his
spoliation requests. This, by itself, is not evidence of
misbehavior-especially considering that the arbitrator ruled in
Plaintiff's favor on the claim that the allegedly spoliated
evidence (as characterized by Plaintiff prior to the entering of
the interim award) would have proven. Renovitch’s refusal to
address squarely Plaintiff's new argument, which was made for the

first time after the interim award, is not evidence of misbehavior.

12

 

AO 72A
(Rev. 8/82)

 

For these reasons, Plaintiff's motion with respect to
Renovitch’s failure to rule on Plaintiff's spoliation requests is
due to be DENIED.

III. Contention that Arbitrator Renovitch Asserted a Defense on
Defendant's Behalf

Plaintiff next argues that Arbitrator Renovitch showed
partiality, exceeded her powers, and committed a manifest
disregard for the law when she allegedly implemented a defense on
behalf of Defendant that it did not request. In his motion to
vacate, Plaintiff argues that “Arbitrator Renovitch asserted a
defense [that] Defendnat never pled,” which “allowed the Defendant
to avoid punitive damages and was a clear overstepping of
Arbitrator Renovitch’s authority and [a] violation of her
agreement for neutrality in ruling by [a] preponderance of [the]
evidence.” Dkt. No. 22 at 6. See also id; at 8 (“Arbitrator
Renovitch also exceeded her authority, displayed partiality and
manifestly disregarded the law when she implemented a defense on
behalf of the Defendant that they did not request, in order to
avoid awarding punitive damages.”).

Ignoring the procedural posture of the narrow review this
Court must undertake, Plaintiff's argument fails on its merits
because the reason for the arbitrator’s ruling on the punitive
damages claim was not based on any defense. Rather, the arbitrator

found that “the preponderance of the competent and substantial

13

 

AO 72A
(Rev. 8/82)

 

evidence does not prove AIG’s upper management (Benton, Parman and
Luckett) knew about or supported Gallo’s discriminatory treatment
of the black applicants, including [Plaintiff], during the SM
promotion contest. While Gallo may have acted with reckless
indifference to [Plaintiff’s] Section 1981 and Title VII rights
during the pretextual SM promotion contest, the record does not
show upper management did.” Dkt. No. 22-11 at 26. The arbitrator
prefaced this conclusion by recognizing the burden Plaintiff
faced: “To be awarded punitive damages. [Plaintiff] acknowledges
he must present ‘substantial evidence that the employer acted with
actual malice or reckless indifference to his federally protected

rights,’ citing to Miller v. Kenworth of Dothan, Inc., 277 F.3d

 

1269,1280 (llth Cir. 2002) (citing Kolstad v. Am. Dental Ass'n,

 

527 U.S. 526, 536-37, 119 S. Ct. 2118, 2125-26, 144 L.Ed.2d 494
(1999)) (emphasis added).” ld; at 25. The arbitrator, then, did
not manufacture a defense but simply found that Plaintiff could
not satisfy his burden of proving punitive damages. Furthermore,
Defendant argued in its post-trial brief that Plaintiff could not
meet his burden of proof on any of his claims. Thus, the arbitrator
did not manufacture a defense for Plaintiff, but found, in line
with Defendant's arguments, that Plaintiff could not meet his
burden of proof for his punitive damages claim. Accordingly, the
factual basis of Plaintiff's argument is squarely contradicted by

the record.

14

 

AO 72A
(Rev. 8/82)

 

For these reasons, Plaintiff's motion with respect to his
argument that the arbitrator improperly manufactured a defense for
Defendant is due to be DENIED.

IV. Contention that Arbitrator Renovitch did not Rule by a
Preponderance of the Evidence

Plaintiff's next argument states that the arbitrator first
agreed to rule by a preponderance of the evidence but then changed
her position. In the “Conclusion” section of his motion to vacate,
Plaintiff elaborates on his position: “AIG in its closing arguments
produced, in defiance to the Arbitrator's agreement, an
affirmative position that Defendant had an exceedingly light
burden with the ability to implement a single nondiscriminatory
reason for their action, while stating [Plaintiff] needed a
‘substantial’ burden (Exhibit 18, p. 2-3). Arbitrator Renovitch
violated her contractual agreement to rule by [a] preponderance of
[the] evidence and adopted AIG’s exceedingly light assertion to
the detriment of [Plaintiff].” Dkt. No. 22 at 23. Plaintiff goes
on to argue that “[f]or a fair and neutral minded Judge,
Arbitrator, Jury,l or average citizen, the final decisions by
Arbitrator Renovitch concerning the second and third claim [sic]
would have been impossible to reach based on the concept of [a]
preponderance of [the] evidence.” ld;

The record contradicts Plaintiff's position that Renovitch

did not make her determinations based on a preponderance of the

15

 

AO 72A
(Rev. 8/82)

 

evidence standard. §§§L §;g;, Dkt. No. 22-11 at 3 (“The following
findings of fact are based on the preponderance of the reliable
evidence presented at the arbitration hearing on September 5-7,
2018.”); id; at 20 (“Consideration of the preponderance of the
reliable evidence in this record shows Gallo’s promotion process
and ultimate recommendation of the only white applicant for the SM
position, with upper management’s approval, discriminated against
the black applicants including [Plaintiff]. Accordingly,
[Plaintiff] proved the SM promotion contest was racially
discriminatory in violation of his Section 1981 and Title VII
rights.”); i§; at 21 (“The preponderance of the reliable record
facts shows AIG had a legitimate business reason to appoint Pickett
to temporarily collect on agency #24 from August 13 - October 8,
2012. [Plaintiff] did not prove this rationale was
discriminatory.”); id; at 23 (“The preponderance of the reliable
record evidence does not establish AIG delayed this process in
violation of [Plaintiff’s] Section 1981 or Title VII rights.
Accordingly, [Plaintiff] did not prove claim #3.”); id; at 26
(“Upon consideration of the entire record, the preponderance of
the competent and substantial evidence does not prove AIG’s upper
management (Benton, Parman and Luckett) knew about or supported
Gallo’s discriminatory treatment of the black applicants,
including [Plaintiff], during the SM promotion contest.”). In

essence, Plaintiff is asking the Court to disagree with Arbitrator

16

 

AO 72A
(Rev. 8/82)

 

Renovitch’s findings and conclusions and to issue contrary
findings and conclusions. That is not the role of the Court.

For these reasons, Plaintiff's motion with respect to his
argument that the arbitrator applied the wrong standard of review
is due to be DENIED.

V. False Evidence Claim

Plaintiff also argues that Arbitrator Renovitch made a false

finding of fact and based her denial of Plaintiff's second claim-

that AIG violated 42 U.S.C. § 1981 by refusing to afford Plaintiff
the same right to make and enforce his employment contract as was
enjoyed by a similarly situated white male-on that allegedly false
finding of fact. Specifically, Plaintiff argues that “Rick Pickett
was erroneously identified as having collected the service agent
position #24 in May 2012 when Roy Watson was given the trial
manager position. . . . it appears that the Arbitrator [Renovitch]
based her interim decision primarily on this concept not present
during the trial or via depositions.” Dkt. No. 22 at 7 (quoting~
Formal Request for Reconsideration Dkt. No. 22-9 at 4); see also
dkt. no. 22 at 13 (“For claim number two, Rick Pickett was
erroneously and falsely identified as having collected the service
agent position #24 in May, 2012 by counsel for AIG, that evidence
and testimony was not presented during the entire proceeding,
however the arbitrator based her decision primarily on this

concept. . . .”).

17

 

AO 72A
(Rev. 8/82)

 

Plaintiff misreads and consequently misstates the interim
award and Renovitch’s findings and conclusions in that award.
Renovitch did not find that Pickett collected the service agent
position in May 2012. Instead, she found that “[t]he preponderance
of the reliable record facts shows AIG had a legitimate business
reason to appoint Pickett to temporarily collect on agency #24
from August 13 - October 8, 2012.” Dkt. No. 22-11 at 22 (emphases
added); see also id; at 11 (“On August 27, 2012, Claimant found
out from Watson [that] someone else was going to take his vacated
position. The agent was Rick Pickett, a white service agent.
Claimant ‘was stunned’ and immediately went to see Gallo. He told
Claimant [that] Pickett was temporarily taking over service agency
#24 for a limited time because he wanted Pickett to be able to
make more money during the ‘heavy collection' weeks in September
and October.”); id; at 22 (“Claimant claims his Section 1981 and
Title VII rights were violated when Gallo appointed Pickett to
temporarily collect premiums on service agency #24 from August 13
to October 8, 2012.”). Thus, Plaintiff's claim that Renovitch
relied on the erroneous fact that Pickett collected on service
agent position #24 in May 2012 is squarely contradicted by the
interim service award, which shows that Renovitch found that

Pickett first collected on that position in August 2012.

18

 

\O 72A
Rev. 8/82)

 

For these reasons, Plaintiff's motion with respect to his
false evidence claim is due to be DENIED.
CONCLUS ION
For the foregoing reasons, Plaintiff's Motion to Vacate
Arbitration Award, dkt. no. 22, is hereby DENIED. All other
pending motions are DENIED as moot.

SO ORDERED, this 19th day of March, 2019.

 

HoNf/LISA GoDBEf wooD, JUDGE
UNITED sTATEs DISTRICT coURT
soUTHERN DISTRICT oF GEORGIA

19

 

